            Case 1:20-cv-10701-DPW Document 13 Filed 04/14/20 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                       )
MICHAEL MCCARTHY, et. al.                              )   CIVIL ACTION NO.
                                                       )   1:20-cv-10701-DPW
                              Plaintiffs,              )
                                                       )
               -against-                               )   DECLARATION OF TIMOTHY
                                                       )   GALLIGAN IN SUPPORT OF
CHARLES D. BAKER, et. al.,                             )   MOTION FOR INJUNCTIVE
                                                       )   RELIEF
                              Defendants.              )
                                                       )

I, Timothy Galligan, hereby declare and state the following:

   1. I reside in Easton, Bristol County, Massachusetts.

   2. I recently obtained my LTC issued by the Commonwealth of Massachusetts.

   3. I do not possess or have access to any firearms, rifles, shotguns or ammunition.

   4. I am a single parent of a teenage son and I wish to purchase a firearm and ammunition to
      protect myself and my family should the need arise.

   5. I am concerned that emergency services may become unavailable or not reliably available
      during the COVID-19 crisis.

   6. On April 7, 2020 I called Troy City Tactical in Fall River and spoke with the owner, “Mike”.

   7. I asked Mike if his shop was open and whether he was able to sell me a firearm and ammunition
      for that firearm.

   8. Mike advised me that he could not sell me a firearm or ammunition because he was ordered to
      be close his business by the Fall River Police Department and the Governor of Massachusetts as
      a result of the COVID-19 crisis.

   9. I do not personally know an individual who is willing and able to sell me a firearm at this time.

   10. I do not feel comfortable risking possible infection with the COVID-19 virus by purchasing a
       used firearm from a stranger.

   11. I am unable to purchase or otherwise acquire a firearm or ammunition to defend myself and my
       family in my home
             Case 1:20-cv-10701-DPW Document 13 Filed 04/14/20 Page 2 of 2



I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 13th day of April, 2020.

_𝒯𝒾𝓂𝑜𝓉𝒽𝓎 𝒢𝒶𝓁𝓁𝒾𝑔𝒶𝓃_____________________________
Timothy Galligan
